DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted January 19, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1, line 2 recites “generator, and gearbox” and the word “a” should be added before “generator” and added before “gearbox” to create proper antecedent basis for the features. 
Claim 13, line 2 similarly recites “generator, and gearbox” and should be amended in the same manner.
Claim 1, line 3 recites “the nacelle” which lacks proper antecedent basis. The word “the” should be changed to “a”. 
Claim 13, line 3 similarly recites “the nacelle” and should be changed accordingly.
Claims 2-12 and 14-18 depend from claims 1 and 13 respectively, and are objected to for depending from an objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, line 2 recites “the real-time data” which raises two issues. First, “the real-time data” lacks proper antecedent basis. Second, claim 1 previously introduces “sensor data” and “predefined datasets” and it is unclear if “real-time data” is a different feature or refers to one of the previously introduced “data” features. For the purpose of examination, the “real-time data” will be treated as the “sensor data”. 
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the at least one camera and the system. As the claim is written, the system comprises the at least one camera, but the location of the at least one camera within the system and how the at least one camera is used within the system are unknown. For instance, claim 11 does not state the at least one any of the other components of the system recited in claim 1. It is unclear if the camera is inside or outside of the wind turbine. 
Upon inspection of the applicant’s specification, Figures 7 and 8 show a video camera capturing images of a gearbox and high speed coupling respectively. Figure 9 shows a thermal camera capturing an image of a bearing, shaft, and gearbox. Paragraph 35 describes Figures 7 and 8 as having the camera which provides video data of the components within the nacelle (high speed coupling shaft, gearbox). 
If claim 10 was amended to clearly connect the camera to the larger system, such as by including a location of the at least one camera and/or describing what features the at least one camera captures (rotor, generator, gearbox, etc), then the rejection would be overcome.
Claim 11 contains the trademark/trade name “Ethernet”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a “local-area network protocol” and, accordingly, the identification/description is indefinite.

	Claim 18, line 3 recites “the drivetrain” which lacks proper antecedent basis. Claim 18 indirectly depends from claim 13 which introduces “a rotor, a generator, and a gearbox” but does not introduce “a drivetrain”. For the purpose of examination, claim 18 will be treated as reciting “the rotor, the generator, and the gearbox”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a system for a wind turbine comprising a plurality of sensors, a first processor, a second processor, and a processing computer, where the processors manipulate and send data measured by the sensors to the processing computer. This judicial exception is not integrated into a practical application because the steps of 
	If the claim was amended such that the system performed a function based on the processed datasets, then the system would be elevated to more than a conventional computer system. 
Independent claim 13 recites similar limitations regarding a method for determining an operating condition for a wind turbine, where the method comprises receiving data, partitioning the received data into datasets, formatting the datasets, and processing the datasets, and the method is considered an abstract idea. Furthermore, claim 13 recites the method steps, but does not explain the structure performing the method (only that the method relates to a wind turbine). Under the broadest reasonable interpretation, the method appears to be mental processes.
	Claims 2-12 and 14-18 depend from claims 1 and 13 respectively and do not recite limitations which correct the deficiencies of claim 1 or claim 13. Therefore, claims 2-12 and 14-18 are similarly considered to be directed to an abstract idea and are rejected for the same reason.
	Examiner’s comment: US 8,398,369 to Rebsdorf et al is an example of a similar wind turbine system with patent eligible subject matter. Rebsdorf teaches a system for a 
The examiner notes paragraph 39 of the applicant’s specification begins to describe a similar process where the second processing device 140 determines whether the measured data is outside of accepted tolerances, paragraph 40 describes image analysis which can recognize defects or deterioration such as “cracks, deformities, leaks, or any other suitable deficiency”, paragraph 41 describes audio data being analyzed to determine “an adverse, defective, or deteriorating operation condition”, and paragraph 42 describes analyzing thermal imaging data to identify specified areas which are outside of the accepted temperature range or under increased stress. However, none of the above analyses describes an action taken after identifying a defect. If a corrective action being taken was recited in the claims, then the claims would include significantly more than the abstract idea and the rejection would be overcome. 
The examiner was unable to find such a corrective action in the applicant’s specification. If the examiner overlooked an action, then the applicant is recommended to identify the action within the specification and add the action to the claims. The examiner cautions against amending the claims and specification to add limitations which could be considered new matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,567,978 to Marwaha.
In Reference to Claims 1 and 13#
Marwaha teaches:
	A system (control system 400) for determining an operating condition for a wind turbine (100 or 300) having a rotor (108), a generator (110), and a gearbox (112), the system comprising:
	a plurality of sensors (304, 306, 308, 310) mounted within a nacelle (106) of the wind turbine; 
	a pair of proximity sensors (304, 306, 308, 310, the sensors could be divided into two pairs of any of the four sensors) of the plurality of sensors, the pair of proximity 
	a first processor (estimator 410) connected to receive sensor data from the pair of proximity sensors (column 10, lines 12-18) and configured to partition the received sensor data into predefined datasets (wind shear, column 10, lines 18-30); and
	a second processor (scheduler 408) configured to format the predefined datasets for transmission over a network (400) to a processing computer (adjusting system 403, scheduler 408 sends data to adjusting system 403, see column 9, lines 16-21) (see column 4, line 46 through column 5, line 7, column 7, line 49 through column 8, line 34, and column 8, line 49 through column 9, line 15, and Figures 1, 3, and 4). 
	Regarding claim 13, the system of Marwaha performs a method of receiving data from the plurality of sensors which measure rotor displacement, partitioning the received sensor data into predefined datasets, formatting the predefined datasets for transmission over a network, and processing the datasets to determine whether the rotor displacement is within an accepted range (column 10, lines 36-41). 
In Reference to Claims 5 and 14#
Marwaha teaches:
	The system of claim 1 and method of claim 13, wherein the pair of proximity sensors mounted adjacent to the rotor are non-contact proximity sensors that monitor rotor displacement in two directions. The sensors are proximity sensors, and the four sensors are circumferentially spaced about the rotor shaft 90° apart. Sensors which are perpendicular to one another can measure displacement in two directions (see column 7, lines 56-59, column 8, lines 1-6, and Figure 3).

In Reference to Claim 6#
Marwaha teaches:
	The system of claim 1, wherein the pair of proximity sensors include a first sensor (306 or 308) mounted in a top position relative to the rotor and a second sensor (304 or 310) mounted in a side position relative to the rotor (see Figure 3). 
The sensors are spaced 90° apart circumferentially about the rotor. Figure 3 shows the sensors spaced diagonally from the center of the rotor, such that sensors 306 and 308 are at the upper sides and sensors 304 and 310 are at the lower sides. Upper sensor 306 or 308 could be considered to be at a “top position” relative to the rotor, and lower sensor 304 or 310 could be considered at a “side position” relative to the rotor. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,978 to Marwaha in view of case law.
In Reference to Claim 12#
Marwaha teaches:
	The system of claim 1 wherein the second processor (scheduler 408) is configured to receive the predefined datasets of sensor data from the first processor and determine whether the rotor displacement is outside an accepted range (column 10, lines 36-41). The second processor performs both the functions of formatting the predefined datasets for transmission and determining whether rotor displacement is outside an accepted range.
Marwaha fails to teach a third processor in a computing device receives the dataset from the second processor and determines whether the rotor displacement is outside an accepted range.
	One ordinary skill in the art could separate these functions to be done by separate processors (the second processor and a third processor) where the third processor is in a separate computing device.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP §2144.04 VI B for further clarification). 
In In re Harza the claims were directed to a water seal where the seal has a “web” which comprises a plurality of “ribs” projecting outward from each side of the web. The prior art disclosed a water stop which was in the shape of a plus sign (+). Although the reference did not disclose the plurality of ribs, the Court found that the duplication of parts has no patentable significance unless a new and unexpected result is produced.
In the instant case, Marwaha teaches the second processor performs multiple functions. If the computing device having the second processor was duplicated (thus forming the third processor), then the third processor could determine if the rotor displacement is outside the accepted range. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marwaha by duplicating the computing device having the second processor and separating the two functions into the respective processors in view of case law which would yield predictable results. In this case, the predictable result would be a system connected to a separate computing device having the third processor which compares the predefined dataset (wind shear) to a threshold (predetermined value, see column 10, line 38), and determine if a change is required to the wind turbine is required to reduce the wind shear and rotor loading. 

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,978 to Marwaha as applied to claim 1 above, and further in view of US 8,398,369 to Rebsdorf.
In Reference to Claim 2
Marwaha teaches:
	The system of claim 1, wherein the plurality of sensors includes the pair of non-contact sensors which measure rotor displacement.
Marwaha fails to teach:
	The plurality of sensors include a pair of non-contact proximity sensors mounted adjacent to the generator for measuring generator displacement.
Rebsdorf teaches:
	A system for a wind turbine comprising a plurality of sensors including a pair of non-contact sensors (230, 232) mounted adjacent to a generator (240) for measuring generator displacement (see column 6, lines 21-38 and Figure 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marwaha by adding a pair of non-contact sensors mounted adjacent to the generator to measure generator displacement as taught by Rebsdorf as both references are directed to wind turbine systems which measure displacement, and for the purpose of having additional information to further calculate the load on the rotor and to help determine when the load is unacceptable (column 6, lines 31-36 of Rebsdorf).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,978 to Marwaha as applied to claim 1 above, and further in view of US 2018/0328345 to Rogg.
In Reference to Claim 3
Marwaha teaches: 
	The system of claim 1, wherein the plurality of sensors include the pair of non-contact proximity sensors, and couplings (not numbered, shaft connecting the gearbox and generator, see annotated portion of Figure 1 below) connecting the gearbox and generator.

    PNG
    media_image1.png
    560
    358
    media_image1.png
    Greyscale

Marwaha fails to teach:
	The plurality of sensors include a pair of non-contact proximity sensors mounted adjacent to couplings connecting the gearbox and the generator for measuring coupling displacement.
Rogg teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marwaha by adding a pair of non-contact proximity sensors mounted adjacent to couplings for measuring coupling displacement as taught by Rogg as both references are directed to wind turbine sensors which measure displacement, and for the purpose of being able to better determine when loading on the rotor is at an unacceptable level.

	Claims 4, 10, and 15, as far as claim 10 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,978 to Marwaha as applied to claim 1 above, and further in view of US 7,160,083 to Pierce.
In Reference to Claims 4 and 15
Marwaha teaches:
	The system of claim 1 and method of claim 13, wherein the plurality of sensors includes the pair of non-contact sensors which measure rotor displacement.
Marwaha fails to teach:
	The plurality of sensors includes a pair of non-contact proximity sensors mounted adjacent to the gearbox for measuring gearbox displacement.
Pierce teaches:

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marwaha by adding a pair of non-contact proximity sensors mounted adjacent to the gearbox for measuring gearbox displacement as taught by Pierce as both references are directed to wind turbine sensors which measure displacement, and for the purpose of being able to better determine when loading on the rotor is at an unacceptable level.
In Reference to Claim 10
Marwaha teaches:
	The system of claim 1 comprising the plurality of sensors, wherein the first processor is configured to receive the sensor data from the plurality of sensors.
Marwaha fails to teach:
	An interface for collecting the sensor data from each of the plurality of sensors, wherein the first processor is configured to receive the sensor data from the interface. Marwaha is silent regarding an interface for the sensors.
Pierce teaches:
	A system (controller 380) for a wind turbine comprising a plurality of sensors (not numbered) which have an interface (360) that sends data to a processor (bus 300, processors 310) (see column 3, line 61 through column 4, line 6 and column 4, lines 25-33 and Figure 3).
.

	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,978 to Marwaha as applied to claim 1 above, and further in view of US 9,458,835 to Ikeda.
In Reference to Claim 7
Marwaha teaches:
	The system of claim 1 comprising the plurality of sensors.
Marwaha fails to teach:
	The plurality of sensors includes a thermal camera mounted to have a drivetrain of the wind turbine in a field of view.
Ikeda teaches:
	A system for a wind turbine (810) comprising a thermal camera (891) mounted to have a drivetrain (shaft 850, gearbox 860, shaft 861) of the wind turbine in a field of view (see column 17, lines 25-35, column 18, lines 17-39 and Figure 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marwaha by adding a thermal camera which has the drivetrain in a field of view as taught by Ikeda as both 
In Reference to Claim 8#
Marwaha as modified by Ikeda teaches:
	The system of claim 7, wherein the field of view includes a main shaft (114 of Marwaha) of the rotor and the gearbox (112). Figure 12 of Ikeda shows the camera (891) is on the ceiling of the nacelle and points directly at the gearbox (860). Ikeda further teaches the camera is capable of tilting and panning in order to see the inside of the nacelle (column 18, lines 17-20). Tilting and panning the camera would move the main shaft into the field of view with the gearbox. 
In Reference to Claim 9#
Marwaha as modified by Ikeda teaches:
	The system of claim 8, wherein the thermal camera monitors temperature in a plurality of locations on the drivetrain. The camera monitors the temperature of the gearbox and main shaft which are in a plurality of locations. 

Claim 11, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,978 to Marwaha as applied to claim 1 above, and in view of US 9,458,835 to Ikeda and in further view of US 2012/0271477 to Okubo.
In Reference to Claim 11
Marwaha teaches:

Marwaha fails to teach:
	The system comprises at least one camera configured to receive power over a local-area network protocol connection and communicate data over the local-area network protocol connection, wherein the data is transmitted to a remote processor using a secure IP protocol.
Ikeda teaches:
	A system for a wind turbine (10) comprising at least one camera (891) configured to communicate data (an image) and wherein the data is transmitted to a remote processor (monitoring computer 890) using a secure IP protocol (see column 18, lines 17-24 and Figure 13).
Okubo teaches:
	A camera (IP camera) configured to receive power over a local-area network protocol connection (Ethernet) and communicates data over the local-area network protocol (see paragraph 5). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marwaha by adding at least one camera which transmits data to a remote processor using a secure IP protocol as taught by Ikeda as both references are directed to wind turbine systems having sensors, and for the purpose of being able to further inspect the condition of the wind turbine without requiring a worker to enter the nacelle (column 19, lines 20-26 of Ikeda), and
.

	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,978 to Marwaha as modified by US 7,160,083 to Pierce as applied to claim 15 above, and further in view of US 2018/0328345 to Rogg.
In Reference to Claim 16
Marwaha as modified by Pierce teaches:
	The method of claim 15 comprising the plurality of sensors which send data, and couplings (see annotated portion of Figure 1 of Marwaha with the rejection of claim 3 above) between the gearbox and the generator.
Marwaha as modified by Pierce fails to teach:
	Receiving data from a third pair of the plurality of sensors adjacent a coupling between the gearbox and the generator for measuring coupling displacement.
Rogg teaches:
	A system for a wind turbine comprising couplings (11, 12) and a plurality of sensors including a pair of non-contact proximity sensors (SA, SR) mounted adjacent to couplings for measuring coupling displacement (see paragraph 80 and Figure 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marwaha as .

	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,978 to Marwaha as modified by US 7,160,083 to Pierce and US 2018/0328345 to Rogg as applied to claim 16 above, and further in view of US 8,398,369 to Rebsdorf.
In Reference to Claim 17
Marwaha as modified by Pierce and Rogg teaches:
	The method of claim 16, comprising the plurality of sensors.
Marwaha as modified by Pierce and Rogg fails to teach:
	Receiving data from a fourth pair of the plurality of sensors adjacent the generator for measuring generator displacement.
Rebsdorf teaches:
	A system for a wind turbine comprising a plurality of sensors including a pair of non-contact sensors (230, 232) mounted adjacent to a generator (240) for measuring generator displacement (see column 6, lines 21-38 and Figure 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marwaha as modified by Pierce and Rogg by receiving data from a pair of non-contact sensors mounted adjacent to the generator to measure generator displacement as taught by .

Claim 18, as far as claim 18 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,567,978 to Marwaha as modified by US 7,160,083 to Pierce, US 2018/0328345 to Rogg, and US 8,398,369 to Rebsdorf as applied to claim 17 above, and further in view of US 9,458,835 to Ikeda.
In Reference to Claim 18
Marwaha as modified by Pierce, Rogg, and Rebsdorf teaches:
	The method of claim 17, comprising the plurality of sensors.
Marwaha as modified by Pierce, Rogg, and Rebsdorf fails to teach:
	Receiving data from a thermal camera of the plurality of sensors for measuring a temperature of the rotor, the generator, and the gearbox in a plurality of locations.
Ikeda teaches:
	A system for a wind turbine (810) comprising a thermal camera (891) mounted to have a drivetrain (shaft 850, gearbox 860, shaft 861) of the wind turbine in a field of view (see column 17, lines 25-35, column 18, lines 17-39 and Figure 12). The camera is capable of tilting and panning in order to see the inside of the nacelle (column 18, lines 17-20). Tilting and panning the camera would move the main shaft into the field of view with the gearbox. The camera monitors the temperature of the gearbox and main shaft which are in a plurality of locations. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,683,553 to Mashtare et al teaches a wind turbine system having displacement sensors. US 7,437,264 to Pierce et al teaches a wind turbine system having displacement sensors. US 2009/0153656 to Sharonova teaches a wind turbine system having a camera connected to a secure IP protocol. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745         

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745